Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/JP2019/004588  02/08/2019, which claims benefit of the foreign application: JAPAN 2018-022378 02/09/2018.
2. 	Claims 11-19 are pending in the application.  	 
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					           	Claims 11-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
          112, first paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement for the instant “unsaturated fatty acid” without limitation (i.e., no named compounds), i.e., see line 3 in claim 11. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
                    In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining 
          whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, 
          have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use using a composition containing  “unsaturated fatty acid” , wherein the “unsaturated fatty acid” are without limitation (i.e., no named compounds), see claims 11-16 and 18-19. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Zhong et al.  US 2018/0153951 A1.  Zhong et al.  ‘951 discloses a composition comprising docosahexaenoic acid for inducing  adipose browning or  reducing body fat, see column 31.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “unsaturated fatty acid” representing a number of compounds  on pages 2-5 of the specification. There is no data present in the instant specification for the instant “unsaturated fatty acid” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “unsaturated fatty acid” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “unsaturated fatty acid” without limitation. There is no guidance or working examples present for constitutional any “unsaturated fatty acid” without limitation for the instant invention. Incorporation of the limitation of the compound of “unsaturated fatty acid”  (i.e., claim 17) supported by the specification into claim 11 would overcome this rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 11-19 are rejected under 35 U.S.C. 103(a) as being obvious over Xu et 
                     al., Nutrition & Metabolism, 2015, 12:58/1-58/10, Brown et al., AIDS, 2010, 24(6): 811-7, 
                     Olza et al., Clinical Nutrition, 2010, 29(1): 31-37, and Shimazawa et al., Brain Research, 
                     2009, 1251: 269-275.
	Applicants claim a method of improving lymphatic circulation, which comprises 
allowing a subject to ingest an effective amount of a composition which contains a 
component selected from at least one highly unsaturated fatty acid, salt thereof, and ester 
thereof as an active ingredient, see claim 11.  Dependent claims 12-19  further limit the 
scope of methods, i.e., specific fatty acid selected from eicosapentaenoic acid and 
docosahexaenoic acid in claims 12-17, and specific methods for edema, body fay and 
stress in claim 18, and the composition is in a form of food composition in claim 19 .
Determination of the scope and content of the prior art (MPEP §2141.01)
              Xu et al. disclose that  a diet (i.e., food composition) comprising 
eicosapentaenoic acid and docosahexaenoic acid is used for treating hepatic steatosis 
caused by lipodystrophy, and improving insulin resistance.  Brown et al. disclose that 
hepatic steatosis is associated with increase body fat.  Thus Xu et al. food composition is 
used for reducing body fat in a subject.
              Olza et al. disclose that a composition comprising eicosapentaenoic acid and 
docosahexaenoic acid improve plasma lipid fatty acid profile and lower blood 
triacylglycerols (i.e., reducing body fat).
Shimazawa et al. disclose that docosahexaenoic acid has neuroprotective effects against oxidative stress.
	
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Xu et al., Olza et al. and Shimazawa et al. is that the instant claims are silent on the scope of unsaturated fatty acid.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 11-19  prima facie obvious because one would be motivated to employ the compositions and methods of use of Xu et al., Brown et al., Olza et al. and Shimazawa et al.to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known composition and methods of use of Xu et al., Brown et al., Olza et al. and Shimazawa et al. would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 12, 2022